DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 “the second driver roller” should read “the second drive roller.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 11, there is insufficient antecedent basis for “the first pillow block bearing”
With regards to claim 12, there is insufficient antecedent basis for “the first pillow block bearing” and “the slave gear”

Claim 18, line 16, it is unclear if “a slave gear” is an additional slave gear or meant to refer to the slave gear previously set forth. If an additional slave gear is intended, it is suggested to provide a designation such as, “first slave gear” and “second slave gear” in order to overcome the rejection.
Claim 18, line 18, it is unclear if “a drive gear” is an additional drive gear or meant to refer to the drive gear previously set forth. If an additional drive gear is intended, it is suggested to provide a designation such as, “first drive gear” and “second drive gear” in order to overcome the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (hereafter “Hori”) (JP05-146802A).
claim 1, Hori discloses an apparatus for shaping material (1), the apparatus comprising: 
a first drive roller (4);
a second drive roller (5) coplanar with the first drive roller;
 a first shaping roller (2) tiltable with one end higher than the other end, as seen in at least Figure 1; and 
a second shaping roller (3) tiltable with one end higher than the other end and coplanar with the first shaping roller (2), as seen in at least Figure 1 and described in paragraph 0006.
With regards to claim 2, Hori discloses wherein each of the one end and the other end of the first shaping roller (2) is adjustable about a z-axis with the first shaping roller (2) and the second shaping roller (3) coplanar on an x-z plane [see annotated Figure 1 below].
With regards to claim 3, Hori discloses wherein each of the one end and the other end of the second shaping roller (3) is adjustable about the z-axis [paragraph 0006].
With regards to claim 4, Hori discloses wherein the first drive roller (4) and the second drive roller (5) are coplanar on the x-z plane [see annotated Figure 1 below].
With regards to claim 5, Hori discloses wherein the first drive roller (4) and the second drive roller (5) are adjustable with respect to each other about the z-axis [see annotated Figure 1 below].
With regards to claim 6, Hori discloses wherein the first shaping roller (2) and the second shaping roller (3) are fixed about the x-axis [see annotated Figure 1 below and described in paragraph 0006].
With regards to claim 7, Hori discloses wherein the first drive roller (4) and the second drive roller (5) are fixed about the x-axis.
claim 8, Hori discloses further comprising a first elevation system (6a, 9a) combined to one end of the first shaping roller (2) and a second elevation system (6b, 9b) combined to the other end of the first shaping roller (2) to raise and lower the respective ends of the first shaping roller (2), as seen in Figure 1.
With regards to claim 9, Hori discloses further comprising a third elevation system (7a, 8a) combined to one end of the second shaping roller (5) and a fourth elevation system (7b, 8b) combined to the other end of the second shaping roller (3) to raise and lower the respective ends of the second shaping roller (3), as seen in Figure 1.


    PNG
    media_image1.png
    411
    365
    media_image1.png
    Greyscale

		Annotated Figure 1
With regards to claim 14, Hori discloses an apparatus for shaping metal, the apparatus comprising: 

a second drive roller (5) coplanar with the first drive roller (4);
a first shaping roller (2) tiltable with each end independently adjustable about a z-axis [as seen in annotate Figure 1 above]; and
a second shaping roller (3) tiltable with each end independently adjustable about the z-axis and coplanar on an x-z plane with the first shaping roller [as seen in annotate Figure 1 above].
With regards to claim 15, Hori discloses wherein the first drive roller (4) and the second drive roller (5) are coplanar on the x-z plane [as seen in annotate Figure 1 above].
With regards to claim 16, Hori discloses wherein the first shaping roller (2) and the second shaping roller (3) are fixed about the x-axis [as seen in annotate Figure 1 above].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Nighthart (US Patent 2,843,178).
Hori discloses a first elevation system (6a, 9a). Hori discloses the invention substantially as claimed except for wherein the first elevation system further comprises of a first member with a machined out area to provide a path of travel for a first pillow block bearing that receives the one end of the first shaping roller. Nighthart is relied upon to teach a shaping device having an elevation system further comprises of a first member (frame 2) with a machined out area (slot as seen in Frame 2, as seen in at least Figure 1) to provide a path of travel for a first pillow block bearing that receives the one end of the first shaping roller [Column 3, lines 1-10, the frame 2 has a slot for journal block 8 that receives upper spindle 7 which is adjustable up and down].  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Hori’s elevation system would have a first member with machined out area, as taught by Nighthart, to increase material operation parameters and thereby allow thicker or thinner metal sheet material to be used by adjusting the height of the roller along the slotted path.

Allowable Subject Matter
Claims 11-13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 4,195,509 discloses a device with bending rollers, as seen in Figures 1 and 4.
US Patent 6,655,182 discloses a device with bending rollers, as seen in Figures 1 and 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA M EKIERT/Primary Examiner, Art Unit 3725